DETAILED ACTION
Claims 1-10 are considered for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority


Applicant’s claim for the benefit of a prior-filed Korean application KR10-2017-0031255, filed 3/13/2017 is acknowledged and certified copies have been received in full. Examiner notes that pursuant to MPEP §119(b), a certified English translation of the certified copies of the prior filed application will be required should The Office apply a prior art reference having an effective filing date intervening the filing date of the present application and the foreign application. See 37 CFR 41.154(b) and 41.202(e).
	
Claim Objections
Claim 10, and any dependents thereof, are objected to because of the following informalities: 
Claim 10 recites “a system for supporting learning of, …” which should read, “a system for supporting learning . 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 10, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in the specification. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for “acquire a learner’s score for at least one assessment item included in a scoring table, wherein the scoring table is applied to a descriptive answer of the learner”. Examples in the specification are detailed on page 7 wherein the acquisition unit compares answers to subparts of a question, however support for the algorithm used by the system to automatically decomposing a free response answer (e.g., a mathematical proof) using OCR technology or the like is not provided in the specification. To remedy such issue, examiner suggests narrowing the scope of the claim to recite grading subparts of a problem as described in the first part of page 7 or pointing to the paragraphs which disclose the algorithm for generalized computerized analysis of a free response answer in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1, 9, and 10 recite an abstract idea of a teacher testing a student and providing learning content based on the assessment which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance1.  Specifically, the claims recite the steps shown below, 
a method for supporting learning wherein a teacher supports the learning of a student, the method comprising the steps of: 
acquiring a learner's score for at least one assessment item included in a scoring table, wherein the learner has solved a question for learning and the scoring table is applied to a descriptive answer of the learner wherein the teacher provides the student with a free response question or a question with multiple parts and scores the user’s answer using a scoring rubric table ; 
determining a weak learning element of the learner with reference to the acquired score and at least one learning element associated with the at least one assessment item wherein the teacher mentally determines a concept or topic the student does not understand based on the score of a particular part of the question; and 
determining a supplementary learning path to be provided to the learner with reference to the determined weak learning element wherein the teacher mentally determines course content which should be provided to the student regarding the concept or topic.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a teaching interaction of a teacher assessing the understanding of a student and providing content accordingly, and (2) the mental process a teacher takes to determine suitable activities for a patient and assess the student’s understanding. That is, other than reciting that the method is performed by a computer or generic processing units (claims 9 and 10), nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas, respectively. Accordingly, the claims recite one or more abstract idea(s) under Step 2A: Prong One.
directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to perform learning support, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
For example, claims 9 and 9, which have explicit, additional limitations when compared to claim 1, merely recites "a non-transitory computer-readable recording medium having stored thereon a computer program for executing the method of claim 1” and various software “units” which perform the TLI Communications. The claimed computer is a ubiquitous technology in the modern era, where computer devices are prolific across at least the educational and medical industries as per Ameranth, TLI Communications, and Affinity Labs V. Amazon. The functionalities performed by the computer are seen to be generic under Bancorp Services v. Sun Life. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception(s) to which they are directed under Step 2B.
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 2-8 simply further exemplify aspects of the abstract teaching support method and mental processes performed therein. The usage of tags for tagging content in claims 5-6 is also officially noted as conventional by the Examiner herein. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Pub. 2014/0065590 A1).
In re Claim 1, Kim et al. discloses: a method for supporting learning (at least at ¶ [0005]-[0014], [0048]-[0055], [0065]-[0070], and Figures 4-5C, wherein Kim discloses a method of providing a question with multiple parts to a user, scoring the user on each part, wherein each part is associated with a topic or concept and using the user’s performance on the parts of the questions to develop a score for the user’s understanding of each topic/concept. Wherein curriculum material is then provided to the user for topics/concepts they are weak in [0067], among others), the method comprising the steps of: 
acquiring a learner's score for at least one assessment item included in a scoring table, wherein the learner has solved a question for learning and the scoring table is applied to a descriptive answer of the learner (at least at Figure 4, and [0048]-[0060] wherein the user provides answers to each subpart of a question. Wherein each part of the question is an assessment item included in the calculation of the achievement matrix table shown in Figure 5A-C, which acts as the scoring table. Wherein the user answers to the assessment question is included in the achievement matrix table via [0055]-[0060]); 
determining a weak learning element of the learner with reference to the acquired score and at least one learning element associated with the at least one assessment item (at least at [0055]-[0060], and [0065], [0067], wherein the assessment item is linked to a particular knowledge unit and based on the user getting an assessment question incorrect it is determined that the user has low or medium achievement in a particular knowledge unit); and 
determining a supplementary learning path to be provided to the learner with reference to the determined weak learning element(at least at [0067] and Figure 5B, wherein additional problems are provided to the user related to the elements for which the user is performing at a low or medium level). 
In re Claim 2, Kim et al. as applied to claim 1 discloses the claimed invention as shown above. Kim et al. further discloses: wherein in the step of determining the weak learning element, the weak learning element includes at least one learning element associated with at least one assessment item for which the acquired score of the learner is lower than a predetermined level (at least at [0055]-[0060], wherein the weak element is determined based on the user answering at least some assessment items for that element incorrect, thereby having a score that is less than perfect for those at least one assessment item).
In re Claim 4, Kim et al. as applied to claim 1 discloses the claimed invention as shown above. Kim et al. further discloses: wherein in the step of determining the weak learning element, the weak learning element of the learner is determined with further reference to the learner's score for at least one other assessment item included in a scoring table applied to a descriptive answer of the learner to another question for learning, and at least one learning element associated with the at least one other assessment item (at least at [0055]-[0060], wherein the weak element may be determined based on the user getting multiple assessment items associated with the weak element wrong. Wherein at least [0055] two entirely different problems are provided to the user when determining that K4 is deficient for one example).
In re Claim 5, Kim et al. as applied to claim 1 discloses the claimed invention as shown above. Kim et al. further discloses: wherein in the step of determining the weak learning element, the association between the at least one assessment item and the at least one learning element is specified by tagging information assigned to the at least one assessment item (at least at [0049]-[0054], wherein each sub problem is tagged with knowledge units, such as the first sub problem is related to the knowledge element of “finding a least common multiple”, the second with “multiplying both sides of the equation by the same number” etc. which correspond to the knowledge units in Figure 5A-C in [0068]).
In re Claim 6, Kim et al. as applied to claim 1 discloses the claimed invention as shown above. Kim et al. further discloses: wherein the tagging information includes information in which the at least one learning element is coded 
In re Claim 7, Kim et al. as applied to claim 1 discloses the claimed invention as shown above. Kim et al. further discloses: wherein in the step of determining the supplementary learning path, the supplementary learning path is specified by at least one question for supplementary learning associated with the weak learning element (at least at [[0065]-[0067], wherein a question which has the same knowledge element as the weak learning element in question is provided to the user).
In re Claim 8, Kim et al. as applied to claim 7 discloses the claimed invention as shown above. Kim et al. further discloses: wherein in the step of determining the supplementary learning path, the at least one question for supplementary learning includes at least [], an analogous question, and a question expected to be incorrectly answered (at least at [[0065]-[0067], wherein a question which has the same knowledge element as the weak learning element in question is provided to the user. Wherein the question is one that the user is weak and thereby should answer incorrectly).
In re Claim 9, Kim et al. further discloses: non-transitory computer-readable recording medium having stored thereon a computer program for executing the method of claim 1 (at least at Figure 3 wherein the electronic system therein performs the steps cited above with respect to claim 1).
In re Claim 10, Kim et al. discloses: a system for supporting learning of (at least at ¶ [0005]-[0014], [0048]-[0055], [0065]-[0070], and Figures 4-5C, wherein Kim discloses a method of providing a question with multiple parts to a user, scoring the user on each part, wherein each part is associated with a topic or concept and using the user’s performance on the parts of the questions to develop a score for the user’s understanding of each topic/concept. Wherein curriculum material is then provided to the user for topics/concepts they are weak in [0067], among others. Wherein the steps are performed by the system in Figure 3), the system comprising: 
assessment item information acquisition unit configured to acquire a learner's score for at least one assessment item included in a scoring table, wherein the learner has solved a question for learning and the scoring table is applied to a descriptive answer of the learner (at least at Figure 4, and [0048]-[0060] wherein the user provides answers to each subpart of a question. Wherein each part of the question is an assessment item included in the calculation of the achievement matrix table shown in Figure 5A-C, which acts as the scoring table. Wherein the user answers to the assessment question is included in the achievement matrix table via [0055]-[0060]); 
a weak learning element determination unit configured to determine a weak learning element of the learner with reference to the acquired score and at least one learning element associated with the at least one assessment item (at least at [0055]-[0060], and [0065], [0067], wherein the assessment item is linked to a particular knowledge unit and based on the user getting an assessment question incorrect it is determined that the user has low or medium achievement in a particular knowledge unit); and 
a supplementary learning path determination unit configured to determine a supplementary learning path to be provided to the learner with reference to the determined weak learning element (at least at [0067] and Figure 5B, wherein additional problems are provided to the user related to the elements for which the user is performing at a low or medium level). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claim 1 in view of Liang et al. (US Pub. 2009/0287619 A1).
In re Claim 3, Kim et al. as applied to claim 1 discloses the claimed invention as shown above. Kim et al. further discloses: wherein the weak learning element of the learner includes at least one of a first learning element corresponding to an assessment item for which the acquired score is lower than a predetermined level, […] (at least at [0055]-[0060], wherein the weak element is determined based on the user answering at least some assessment items for that element incorrect, thereby having a score that is less than perfect for those at least one assessment item).
Kim et al. is arguably silent on the determined weak element also including a second learning element having a predetermined relationship with the first learning element, but Liang et al. teaches: [a concept mastery system, wherein] wherein the weak learning element of the learner includes at least one of a first learning element corresponding to an assessment item for which the acquired score is lower than a predetermined level, and a second learning element having a predetermined relationship with the first learning element (at least at [0088]-[0098], wherein the system determines the user to have a deficiency with a knowledge point a prerequisite knowledge point is also provided to the user to ensure the user fully understands the fundamental concepts at hand).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Kim et al. to also include a knowledge element of a concept which is a prerequisite of a knowledge element the user does not understand, as taught by Liang et al. for the purpose of ensuring that the user fully understands the fundamental concepts at hand for the benefit of preventing the user from failing to progress due to a lack of prerequisite knowledge, thereby increasing the pedagogic completeness of the system.
















Conclusion
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf